UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 All-American Sportpark, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 798-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of Common Stock, $0.001 par value, outstanding on November 13, 2015 was 4,624,123 shares. All-American Sportpark, inc . Form 10-Q Index Page Number Part I: Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2015 and December 31, 2014 (Unaudited) 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2015 and 2014 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II: Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Changes in Securities 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures PART 1 – FINANCIAL INFORMATION Item 1 Financial Statements All-American SportPark, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets: Cash $ 2,500 $ 2,200 Accounts receivable 3,330 3,000 Prepaid expenses and other current assets 16,045 5,737 Total current assets 21,875 10,937 Property and equipment, net of accumulated depreciation of $810,954 and as of September 30, 2015 and December 31, 2014, respectively 536,414 601,164 Total Assets $ 558,289 $ 612,101 Liabilities and Stockholders' Deficit Current liabilities: Cash in excess of available funds $ 14,622 $ 20,018 Accounts payable and accrued expenses 652,212 531,025 Current portion of deferred revenue 100,000 75,000 Current portion of notes payable - related parties 4,294,226 4,386,056 Current portion due to related parties 1,697,289 1,617,550 Current portion of capital lease obligation 31,685 30,520 Accrued interest payable - related party 6,100,381 5,825,801 Total current liabilities 12,891,415 12,485,970 Long-term liabilities: Long-term portion of capital lease obligation 41,794 65,806 Deferred revenue 150,000 100,000 Deferred rent liability 571,383 604,219 Total long-term liabilities 763,177 770,025 Commitments and Contingencies Stockholder’s deficit: Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively - - Common stock, $0.001 par value, 50,000,000 shares authorized, 4,624,123 and 4,624,123 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively 4,624 4,624 Prepaid equity-based compensation (1,511) (4,626) Additional paid-in capital 14,408,270 14,408,270 Accumulated deficit (27,969,510) (27,450,306) Total All-American SportPark, Inc. stockholders' deficit (13,558,127) (13,042,038) Non-controlling interest in net assets of subsidiary 461,824 398,144 Total stockholders' deficit (13,096,303) (12,643,894) Total Liabilities and Stockholders' Deficit $ 558,289 $ 612,101 The accompanying unaudited notes are an integral part of these condensed consolidated financial statements 1 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSILIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending For the Nine Months Ending September 30, September 30, Revenue $ 450,941 $ 433,317 $ 1,464,962 $ 1,535,961 Revenue - Related Party 40,950 40,950 122,850 122,850 Total Revenue 491,891 474,267 1,587,812 1,658,811 Cost of revenue 196,178 171,615 494,446 536,142 Gross profit 295,173 302,652 1,093,366 1,122,669 Expenses: General and administrative expenses 359, 977 391,422 1,067,995 1,094,917 Depreciation and amortization 27,073 27,234 82,228 85,963 Total expenses 387,050 418,656 1,150,223 1,180,880 Net operating loss (91,877) (116,004) (56,857) (58,211) Other income (expense): Interest expense (131,834) (133,164) (398,667) (399,795) Other income (expense) - Total other expense (131,834) (133,164) (398,667) (399,975) Net loss before provision for income tax (223,711) (249,168) (455,524) (458,005) Provision for income tax expense - Net loss (223,711) (249,168) (455,524) (458,005) Net income attributable to non-controlling interest 15,199 (19,567) 63,680 73,633 Net loss attributable to All-American SportPark, Inc. $ (208,512) $ (268,735) $ (519,204) $ (531,638) Net loss per share - basic and fully diluted $ (0.05) $ (0.06) $ (0.11) $ (0.11) Weighted average number of common shares outstanding - basic and fully diluted 4,624,123 4,624,123 4,624,123 4,624,123 The accompanying unaudited notes are an integral part of these condensed consolidated financial statements. 2 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities Net loss $ (519,204) $ (458,006) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense 82,228 85,963 Stock issued for services 3,115 4,252 Non-controlling interest 63,680 - Changes in operating assets and liabilities: Accounts receivable (330) (705) Prepaid expenses and other current assets (10,308) (8,691) Cash issued in excess of available funds (5,396) 9,929 Accounts payable and accrued expenses 122,187 101,086 Deferred revenue 75,000 75,000 Deferred rent liability (32,836) (32,835) Accrued interest payable - related party 274,580 320,560 Net cash provided by operating activities 52,716 96,553 Cash flows from investing activities Purchase of property and equipment (17,478) (55,445) Net cash used in investing activities (17,478) (55,445) Cash flows from financing activities Proceeds from related parties 79,739 43,097 Repayments to related parties - - Payment on capital lease obligation (22,847) (23,205) Proceeds from note payable – related parties 17,360 34,000 Payments on notes payable – related parties (109,190) (95,000) Net cash used in financing activities (34,938) (41,108) Net increase in cash 300 - Cash – beginning 2,200 - Cash – ending $ 2,500 $ - Supplemental disclosures: Interest paid $ 43,926 $ 198 Income taxes paid $ - $ - The accompanying unaudited notes are an integral part of these condensed consolidated financial statements. 3 All-American Sportpark, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2014 and notes thereto included in the Company's Form 10-K. The Company follows the same accounting policies in the preparation of consolidated interim reports. Results of operations for interim periods may not be indicative of annual results. Certain reclassifications have been made in prior periods’ financial statements to conform to classifications used in the current period. Note 2 – Going concern As of September 30, 2015, we had an accumulated deficit of $27,969,510. In addition, the Company’s current liabilities exceed its current assets by $12,869,540 as of September 30, 2015. The Company’s management believes that its continuing operations may not be sufficient to fund operating cash needs and debt service requirements over at least the next 12 months. As such, management plans on seeking other sources of funding including the restructuring of current debt as needed, which may include Company officers or directors and/or other related parties. In addition, management continues to analyze all operational and administrative costs of the Company and has made and will continue to make the necessary cost reductions as appropriate. The inability to build attendance to profitable levels beyond a 12-month period may require the Company to seek additional debt, restructure existing debt or equity financing to meet its obligations as they come due. There is no assurance that the Company would be successful in securing such debt or equity financing in amounts or with terms acceptable to the Company. Nevertheless, management continues to seek out financing to help fund working capital needs of the Company. In this regard, management believes that additional borrowings against the TMGE could be arranged although there can be no assurance that the Company would be successful in securing such financing or with terms acceptable to the Company. Among its alternative courses of action, management of the Company may seek out and pursue a business combination transaction with an existing private business enterprise that might have a desire to take advantage of the Company's status as a public corporation. There is no assurance that the Company will acquire a favorable business opportunity through a business combination. In addition, even if the Company becomes involved in such a business opportunity, there is no assurance that it would generate revenues or profits, or that the market price of the Company's common stock would be increased thereby. 4 The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Note 3 – Recent accounting policies The Company believes there are no new accounting pronouncements adopted but not yet effective that is relevant to the readers of our financial statements. Note 4 – Non controlling interest Non-controlling interest represents the minority stockholders’ proportionate share of the equity of All-American Golf Center ("AAGC') which is a 51% owned subsidiary of the Company. At September 30, 2015, we owned 51% of AAGC’s capital stock, representing voting control and a majority interest. Our controlling ownership interest requires that AAGC’s operations be included in the Condensed Consolidated Financial Statements contained herein. The 49% equity interest that is not owned by us is shown as “Non-controlling interest in consolidated subsidiary” in the Condensed Consolidated Statements of Operations and Condensed Consolidated Balance Sheets. As of September 30, 2015, St. Andrews Golf Shop, our minority interest partner and a related party, held a $461,824 interest in the net asset value of our subsidiary AAGC and a $63,680 interest in the net income from operations of AAGC. Note 5 – Related party transactions Due to related parties The Company’s employees provide administrative/accounting support for (a) three golf retail stores, named Saint Andrews Golf Shop ("SAGS"), Las Vegas Golf and Tennis ("Boca Store") and Las Vegas Golf and Tennis Superstore (“Westside 15 Store”), owned by Ronald Boreta, the Company's President, and his brother, John Boreta, a Director of the Company. The SAGS store is the retail tenant in the TMGE. Administrative/accounting payroll and employee benefits expenses are allocated based on an annual review of the personnel time expended for each entity. Amounts allocated to these related parties by the Company approximated $20,790 and $ 23,480 for the nine months ended September 30, 2015 and 2014, respectively. The Company records this allocation by reducing the related expenses and allocating them to the related parties. In addition to the administrative/accounting support provided by the Company to the above stores, the Company received funding for operations from these and various other stores owned by the Company’s President and his brother, and the former Chairman. These funds helped pay for office supplies, phone charges, postages, and salaries. The net amount due to these stores totaled $1,697,289 and $1,617,550 as of September 30, 2015 and December 31, 2014, respectively. The amounts are non-interest bearing and due out of available cash flows of the Company. Additionally, the Company has the right to offset the administrative/accounting support against the funds received from these stores. 5 Both Ronald Boreta and John Boreta have continued to defer half of their monthly salaries until the Company is in a more positive financial state. The amounts deferred for the first nine months of 2015 and 2014 were $45,000 and $28,125, respectively. Notes and Interest Payable to Related Parties: The Company has various notes and interest payable to the following entities as of September 30, 2015, and December 31, 2014, respectively: 2015 2014 Various notes payable to Vaso Boreta bearing 10% per annum and due on demand (1) $ 3,200,149 $ 3,200,149 Note payable to BE Holdings 1, LLC, owned by the chairman of the board, bearing 10% per annum and due on demand (2) $ 100,000 $ 100,000 Various notes payable to SAGS, bearing 10% per annum and due on demand (3) $ 704,656 $ 813,846 Various short term notes payable to the Westside 15 Store, bearing 10% per annum and due on demand (4) $ 88,921 $ 34,000 Note payable to BE, III bearing 10% per annum and due on demand (5) $ 200,500 $ 200,500 Total $ 4,294,226 $ 4,348,495 1) Vaso Boreta is the former Chairman of the Board of the Company who passed away in October 2013. 2) BE Holdings1. LLC is owned by Ronald Boreta and John Boreta. 3) Saint Andrews is owned by Ronald Boreta and John Boreta. 4) The Westside 15 Store is owned by Ronald Boreta and John Boreta 5) BE III, LLC is owned by Ronald Boreta and John Boreta. 6 All maturities of related party notes payable and the related accrued interest payable as of September 30, 2015 are due and payable upon demand. At September 30, 2015, the Company has no loans or other obligations with restrictive debt or similar covenants. On June 15, 2009, the Company entered into a “Stock Transfer Agreement” with St. Andrews Golf, Ltd. a Nevada limited liability company, which is wholly-owned by Ronald Boreta, our chief executive officer and John Boreta, a principal shareholder and now a Director of the Company. Pursuant to this agreement, we agreed to transfer a 49% interest in our wholly owned subsidiary, AAGC as a partial principal payment in the amount of $600,000 on the Company’s outstanding loan due to St. Andrews Golf Shop, Ltd. In March 2009, the Company engaged the services of an independent third party business valuation firm, Houlihan Valuation Advisors, to determine the fair value of the business and the corresponding minority interest. Based on the Minority Value Estimate presented in connection with this appraisal, which included valuations utilizing the income, market and transaction approaches in its valuation methodology, the fair value of a 49% interest totaled $ 600,000. As of September 30, 2015 and December 31, 2014, accrued interest payable - related parties related to the notes payable – related parties totaled $6,100,377 and $5,825,801 respectively . Lease to SAGS The Company subleases space in the clubhouse to SAGS. Base rent includes $13,104 per month through July 2013 with a 5% increase for each of two 5-year options to extend in July 2013 and July 2017. For the nine months ending September 30, 2015 and 2014, the Company recognized rental income totaling $122,850 and $122,850 respectively. Note 6 – Commitments Lease agreements The land underlying the TMGE is leased under an operating lease that was to initially expire in 2013 and had two five-year renewal options. In March 2006, the Company exercised the first of two options, extending the lease to 2018. Also, the lease has a provision for contingent rent to be paid by AAGC upon reaching certain levels of gross revenues. The Company recognizes the minimum rental expense on a straight-line basis over the term of the lease, which includes the two five year renewal options. 7 At September 30, 2015, minimum future lease payments under non-cancelable operating leases are as follows: 2015 $ 132,460 2016 529,840 2017 397,380 Thereafter Total $ 4,371,180 Total rent expense for this operating lease was $264,918 and $397,380 for the nine months ended September 30, 2015 and 2014. Capital Lease The Company entered into a capital lease for new Club Car gas powered golf carts. The lease is 48 months in length and started on December 8, 2013. The Company pays $2,887 a month in principal and interest expense related to the lease. The following is a schedule by year of future minimum payments required under these lease agreements. Yearly Amount 2015 $7,673 2016 32,082 2017 Total 73,479 Accumulated depreciation for the capital leases as of September 30, 2015 and December 31, 2014 was $58,643 and $33,936, respectively. Customer Agreement On June 19, 2009, AAGC entered into a Customer Agreement with Callaway Golf Company ("Callaway") and Saint Andrews pursuant to which Callaway has agreed to make certain cash payments and other consideration to AAGC and Saint Andrews in exchange for an exclusive marketing arrangement for the golf center operated by AAGC. Callaway is a major golf equipment manufacturer and supplier. On March 9, 2013, AAGC entered into an amendment to its Customer Agreement with Callaway (the “Amendment”). The Amendment provided that AAGC was to use all reasonable efforts to negotiate and enter into a non-exclusive written contract with an alternative retail branding partner. In the event that AAGC was successful in executing a written contract with an alternative retail branding partner, the Customer Agreement would terminate on June 30, 2013. 8 Pursuant to the terms of the Amendment, Callaway was not required to pay any marketing funds or other fees or expenses required under the Customer Agreement during the first two quarters of 2013. The Amendment also provided that Callaway could, at its option, continue to feature its products in a second position at the golf center , of which they have chosen to do, after termination of the Customer Agreement, under certain terms and conditions. Sponsorship Agreement On March 27, 2013, AAGC entered into a Golf Center Sponsorship Agreement (“Sponsorship Agreement”) with Taylor Made Golf Company, Inc., doing business as TaylorMade-adidas Golf Company (“TMaG”) pursuant to which the golf center operated by AAGC was to be rebranded using TaylorMade® and other TMaG trademarks. As part of the Sponsorship Agreement, TMaG agreed to reimburse AAGC for the reasonable costs associated with the rebranding efforts, including the costs associated with the build-out of the golf center and a new performance lab (described below), up to a specified maximum amount. In addition AAGC received a payment of $200,000 upon execution of the Sponsorship Agreement and, so long as AAGC continues to operate the golf center and comply with the terms and conditions of the Sponsorship Agreement TMaG was to make additional payments to AAGC on each of March 26, 2015 and March 26, 2015. The Sponsorship Agreement provides that TMaG would install a performance lab at AAGC's facility that would include one nine-camera motion analysis system and one putting lab, and would provide additional services, equipment, supplies and resources for the golf center. The performance lab was installed in 2013. Phase I of the remodeling of the golf center included the entire golf shop, activities area/golf check-in and restaurant area and was completed in the first quarter of 2015. Phase II is expected to begin in the second or third quarter of 2015 and will involve remodeling the driving range area and additional construction in the golf shop. The Sponsorship Agreement includes provisions concerning the display of TMaG merchandise, payment terms, retail sales targets and other related matters. Also, Saint Andrews Golf Shop, a tenant of AAGC which is owned by Ronald Boreta, the Company's President, and John Boreta, a Director of the Company, will receive a quarterly rebate based on the wholesale price of the TMaG merchandise purchased at the golf center. In addition, provided that the Las Vegas Golf and Tennis stores owned by Ronald Boreta and John Boreta maintain TMaG as their premier vendor at its locations, TMaG will pay such stores a quarterly rebate based on the wholesale price of the TMaG merchandise purchased at those locations. The initial term of the Sponsorship Agreement is for five years. AAGC and TMaG may mutually agree in writing to extend the Sponsorship Agreement for an additional four year period; provided that the option to renew the Agreement shall be determined by the parties not later than ninety (90) days prior to the end of the initial term and shall be consistent with the AAGC's lease on its golf center property. 9 Note 7 – Stockholders' deficit Preferred stock As of September 30, 2015, we had no preferred shares issued and outstanding. Common stock As of September 30, 2015, we had 4,624,123 shares of $0.001 par value common stock issued and outstanding. Equity-based compensation On May 24, 2013, the Company granted 68,000 shares of restricted common stock to one director and one employee for services. In accordance with the terms of the grant, the shares will vest in full at the end of two years from the date of grant for the director. The restricted common stock granted to the employee will vest in full at the end of three years from the date of grant. The Company has recorded prepaid stock-based compensation of $13,600 representing the estimated fair value on the date of grant, and will amortize the fair market value of the shares to compensation expense ratably over the two and three year vesting periods. As of September 30, 2015, the Company has unamortized compensation of $1,511, Note 8 – Subsequent Events After a review of all business dealings, the Company determined that it had no subsequent events to disclose as of the date of this filing. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements This document contains “forward-looking statements.” All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. We do not undertake to update forward-looking statements to reflect the impact of circumstances or events that arise after the dates they are made. You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors affecting these risks and uncertainties include, but are not limited to: increased competitive pressures from existing competitors and new entrants; deterioration in general or regional economic conditions; adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; loss of customers or sales weakness; inability to achieve future sales levels or other operating results; the inability of management to effectively implement our strategies and business plans; and the other risks and uncertainties detailed in this report. 11 Overview of Current Operations On June 19, 2009, AAGC entered into a Customer Agreement with Callaway Golf Company (“Callaway”) and Saint Andrews pursuant to which Callaway agreed to make certain cash payments and other consideration to AAGC and Saint Andrews in exchange for an exclusive marketing arrangement for the Callaway Golf Center operated by AAGC. Callaway is a major golf equipment manufacturer and supplier. Saint Andrews subleases space at the Callaway Golf Center and operates a golf equipment store at the Callaway Golf Center. The Customer Agreement with Callaway provided that Callaway would provide Saint Andrews with $250,000 annual advertising contribution in the form of golf related products. In addition, Saint Andrews was given an opportunity to earn additional credits upon reaching a sales threshold. In connection with the signing of the Customer Agreement, AAGC received several concessions to help in the operation of the business, upgrading certain areas, and remodel of some portions of the AAGC facility. Callaway also provided staff uniforms, range golf balls and rental golf equipment for AAGC’s use at the Callaway Golf Center. Both AAGC and Saint Andrews agreed to exclusively sell only Callaway golf products at the Callaway Golf Center for the term of the Customer Agreement. On March 9, 2013, AAGC entered into an amendment to its Customer Agreement with Callaway (the “Amendment”). The effective date of the Amendment was January 20, 2013. The Amendment provided that AAGC was to use all reasonable efforts to negotiate and enter into a non-exclusive written contract with an alternate retail branding partner. In the event that AAGC was successful in executing a written contract with an alternative retail branding partner, the Customer Agreement was to terminate on June 30, 2013. In the event that an agreement with an alternative retailed branding partner was not entered into by June 30, 2013, the Customer Agreement was to terminate on that date but AAGC would have the right to continue to feature its products in a second position at the TaylorMade Golf Experience after termination of Customer Agreement, under certain terms and conditions. On March 27, 2013, AAGC entered into a Golf Center Sponsorship Agreement with Taylor Made Golf Company, Inc., doing business as TaylorMade-Adidas Golf Company (“TMaG”) pursuant to which the golf center operated by AAGC will be rebranded using TaylorMade® and other TMaG trademarks. As part of the Sponsorship Agreement, TMaG has agreed to reimburse AAGC for the reasonable costs associated with the rebranding efforts, including the costs associated with the build-out of the golf center and a new performance lab (described below), up to a specified maximum amount. In addition, AAGC received a payment of $200,000 within a few days of signing the Sponsorship Agreement and, so long as AAGC continues to operate the golf center and comply with the terms and conditions of the Agreement TMaG was to make additional payments to AAGC on each of March 26, 2015 and March 26, 2015. The second payment, in the amount of $150,000, was received on March 26, 2014. The last payment, in the amount of $150,000, was received on April 3, 2015. The Company will recognize these payments as revenue on a straight-line basis over the term of the agreement. 12 The Sponsorship Agreement provides that TMaG would install a performance lab at AAGC's facility that would include one nine-camera motion analysis system and one putting lab, and would provide additional services, equipment, supplies and resources for the golf center. The performance lab was installed in 2013. Phase I of the remodeling of the golf center included the entire golf shop, activities area/golf check-in and restaurant area and was completed in the first quarter of 2015. Phase II is expected to begin in the second or third quarter of 2015 and will involve remodeling the driving range area and additional construction in the golf shop. The Sponsorship Agreement includes provisions concerning the display of TMaG merchandise, payment terms, retail sales targets and other related matters. Also, Saint Andrews Golf Shop, a tenant of AAGC which is owned by Ronald Boreta, the Company’s President, and John Boreta, a Director of the Company, will receive a quarterly rebate based on the wholesale price of the TMaG merchandise purchased at the golf center. In addition, provided that the Las Vegas Golf and Tennis stores owned by Ronald Boreta and John Boreta maintain TMaG as its premier vendor at its locations, TMaG will pay such stores a quarterly rebate based on the wholesale price of the TMaG Merchandise purchased at those locations. The initial term of the Sponsorship Agreement is for five years. AAGC and TMaG may mutually agree in writing to extend the Agreement for an additional four year period; provided that the option to renew the Sponsorship Agreement shall be determined by the parties not later than ninety (90) days prior to the end of the initial term and shall be consistent with the AAGC’s lease on its golf center property. On January 25, 2011, The 305 Group leased the restaurant at the TaylorMade Golf Experience. They renamed the restaurant The Upper Deck Grill and Sports Lounge. The tenant remodeled the entire restaurant space and opened to the public on April 28, 2011. They offer fresh made foods for the restaurant and bar. In 2014 the restaurant was unable to make appropriate lease payments and the lease was terminated and a new lease was entered into effective March 1, 2014 that places the restaurant on a month to month lease at a rate of $3,320 a month plus percentage rent when certain sale amounts are reached. There is to be a 4% increase in the base rent each year. Results of Operations for the three months ended September 30, 2015 and 2014 compared. INCOME: Revenue Our revenue for the three months ended September 30, 2015 was $450,941compared to $433,317 in the three months ended September 30, 2014, an increase of $17,623, or 3.91%. The revenue increase is mostly related to resident weekly play. Local customers took advantage of a daily ‘Happy Hour” special . Revenue-Related Party for the three months ended September 30, 2015 was $40,950, compared to $40,950 in 2014. 13 Cost of Sales/Gross Profit Percentage of Sales Cost of sales currently consists mainly of payroll and benefits expenses of the AAGC staff, and operating supplies. Our cost of sales for the three months ended September 30, 2015 was $196,718, an increase of $25,103 or 14.63% from $171,615 for the three month period ended September 30, 2014. The increase was related to additional course maintenance and landscape improvements. Gross profit as a percentage of sales decreased to 60.01%, for the three months ended September 30, 2015. Gross profit as a percentage of sales was 63.81% for the three months ended September 30, 2014. EXPENSES: General and Administrative Expenses General and administrative expenses for the three months ended September 30, 2015 were $359,997, a decrease of $31,448 from $391,422 for the three months ended September 30, 2014. Our accounting costs were reduced as we moved to two part time accounting employees, instead of one full time and one part time. We also removed a substantial salary in the merchandising department in April 2015. Depreciation and amortization expenses for the three months ended September 30, 2015 were $27,073 a decrease of $161, from $27,234 for the three months ended September 30, 2014. This expense is virtually unchanged from the prior year. Total Expenses Our overall operating expenses decreased from $418,656 for the three months ended September 30, 2014 to $387,050 in 2015. The decrease in total expenses was $31,606 or 7.55%. The decrease in total expenses was due to the reduced amount of general and administration cost. Net Income (Loss) from Operations We had a net loss from operations of ($91,877) for the three months ended September 30, 2015 as compared to net loss from operations of ($116,004) for the three months ended September 30, 2014. The decrease was due to the decrease in general and administrative costs. Interest Expense Our interest expense decreased from $133,164 for the three months ended September 30, 2014 to $131,834 for the three months ended September 30, 2015. 14 Net Loss The net loss before non-controlling interest for the three months ended September 30, 2015 was $223,711 as compared to $249,168 for the same period in 2014. The decrease in net loss from operations was due to the decrease in general and administrative costs. The net increase attributable to non-controlling interest for the three months ended September 30, 2015 was $15,199 as compared to ($60,049) for the same period in 2014. That resulted in net loss attributable to All-American Sport Park of $208,512 for 2015 as compared to $189,119 for 2014. Results of Operations for the nine months ended September 30, 2015 and 2014 compared. INCOME: Revenue Our revenue for the nine months ended September 30, 2015 was $1,464,962 as compared to $1,535,961 for the nine months ended September 30, 2014, a decrease of $70,999, or 4.62%. The revenue decrease is attributed to a general downward turn in the golf industry nationally. Our business in all areas of the golf course is down overall during 2015, including the driving range, special events and leagues. Revenue-Related Party for the nine months ended September 30, 2015 was $122,850, compared to $122,850 for the nine months ended September 30, 2014. Cost of Sales/Gross Profit Percentage of Sales Cost of sales currently consists mainly of payroll and benefits expenses of the AAGC staff, and operating supplies. Our cost of sales for the nine months ended September 30, 2015 was $494,446, a decrease of $41,696 or 7.78% from $536,142 for the nine month period ended September 30, 2014. The decrease was related to a reduction in payroll expenses as our management consciously tried to reduce expenses due to the downturn in the golf industry. Gross profit as a percentage of sales was 68.86% for the nine months ended September 30, 2015 and 67.68% for the nine months ended September 30, 2014. EXPENSES: General and Administrative Expenses General and administrative expenses for the nine months ended September 30, 2015 were $1,067,995 a decrease of $26,921 or 2.46%, from $1,094,916 for the nine months ended September 30, 2014. The decrease is due to changes in accounting and merchandising staffing. Depreciation and amortization expenses for the nine months ended September 30, 2015 were $82,228 a decrease of $3,735, or 4.34% from $85,963 for the nine months ended September 30, 2015. 15 Total Expenses Our overall operating expenses decreased $30,656 or 2.69% from $1,180,879 in 2014 to $1,150,223 for the nine months ended September 30, 2015. The decrease was primarily due to the reduction in general and administrative expenses. Net Income (Loss) from Operations We had a net loss from operations of ($56,857) for the nine months ended September 30, 2015, a decrease of $1,353 or 2.32%. Interest Expense Our interest expense decreased from $399,795 for the nine months ended September 30, 2014 to $398,677 for the nine months ended September 30, 2015. Net Loss The net loss before non-controlling interest for the nine months ended September 30, 2015 was $455,524 as compared to $458,005 for the same period in 2014. The increase of $2,481 or 0.54% virtually unchanged. The net increase attributable to non-controlling interest for the third quarter of 2015 was $63,680 as compared to $73,633 for the same period in 2014. That resulted in net loss attributable to All-American Sport Park of $519,204 for 2015 as compared to $531,638 for 2014. Liquidity and Capital Resources A critical component of our operating plan impacting our continued existence is the ability to obtain additional capital through additional equity and/or debt financing. We have partnered with TaylorMade/adidas Golf Company ("TMaG") to create an updated facility with a new name and brand. This is expected to help us in generating positive internal operating cash flow. The following table summarizes our current assets, liabilities, and working capital at June 30, 2015 compared to December 31, 2014. September 30, December 31, 2014 Increase / (Decrease) $ % Current Assets $21,875 $10,937 $10,938 100.01% Current Liabilities 12,891,415 12,485,970 405,115 3.25% Working Capital Deficit $12,869,540 $12,475,033 16 Internal and External Sources of Liquidity Cash Flow . Since inception, we have primarily financed our cash flow requirements through related party debt transactions. If that source of funding is eliminated it may have a material, adverse effect on our operations. We are currently operating at a loss but with positive cash flow because of deferring related party payables and interest payments. Though this has allowed us to currently minimize the deferral of our payables, we continue to depend on this source of financing. Should we lose our ability to defer those payables, without a return to profitability, our cash resources will be limited. Satisfaction of our cash obligations for the next 12 months. As of September, 2015, our cash balance was $2,500. Our cash flow has been tight in the third quarter of 2015, We are working on providing some equipment upgrades that will help keep repair expenses down, as our current equipment is aging. Given our operating history, predictions of future operating results are difficult to make. Thus, our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their various stages of commercial viability. Such risks include, but are not limited to, an evolving business model and the management of growth. To address these risks we, among other things, plan to continue to modify our business plan, implement and execute our marketing strategy, develop and upgrade our facilities in a response to our competitor’s developments. Going Concern The financial statements included in this filing have been prepared in conformity with generally accepted accounting principles that contemplate the continuance of the Company as a going concern. Management intends to use borrowings and security sales to mitigate the effects of its cash position, however no assurance can be given that debt or equity financing, if and when required will be available. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should the Company be unable to continue existence. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Stock-based Compensation: In accordance with accounting standards concerning Stock-based Compensation, the Company accounts for all compensation related to stock, options or warrants using a fair value based method in which compensation cost is measured at the grant date based on the value of the award and is recognized over the service period. Stock issued for 17 compensation is valued on the date of the related agreement and using the market price of the stock. Related party transactions: In accordance with accounting standards concerning related party transactions, there now are established requirements for related party disclosures and the policy provides guidance for the disclosures of transactions between related parties. Subsequent events: In accordance with accounting standards concerning subsequent events, states that a company is not required to disclose the date through with subsequent events have been evaluated. The adoption of this ASU did not have a material impact on our consolidated financial statements. Recent Accounting Developments The Company believes there are no additional new accounting guidance adopted but not yet effective that are relevant to the readers of our financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Principal Financial Officer to allow timely decisions regarding required financial disclosure. As of the end of the period covered by this report, the Company’s management carried out an evaluation, under the supervision of and with the participation of the Chief Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under the Exchange Act). Based upon that evaluation, the Company’s Chief Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report, to provide reasonable assurance that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, completely and accurately, within the time periods specified in SEC rules and forms. 18 Changes in Internal Control over Financial Reporting There were no changes in internal control over financial reporting that occurred during the quarter ended September 30, 2015 that have materially affected, or are reasonably likely to affect, the Company’s internal control over financial reporting. 19 PART IIOTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. There are no legal proceedings in which the Company is involved at this time. ITEM 1A. RISK FACTORS. Not required ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. We did not have any unregistered sales of equity securities during the quarter ended September 30, 2015. We did not repurchase any of our equity securities during the quarter ended September 30, 2015. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. ITEM 5. OTHER INFORMATION. None. ITEM 6. EXHIBITS. Incorporated by reference Exhibit Filed Period Exhibit Filing number Exhibit description herewith Form ending No. date 31 Certification of Chief Executive and Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 X 32 Certification of Chief Executive and Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X 20 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALL-AMERICAN SPORTPARK, INC. (Registrant) Date: November 16, 2015 By: Ronald Boreta, President, Chief Executive Officer, and Treasurer (On behalf of the Registrant and as Principal Financial Officer)
